Citation Nr: 0730354	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  06-32 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to April 
1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death. 

The appellant seeks benefits as the veteran's surviving 
spouse. 

The appellant testified before the Board sitting at the RO in 
May 2007.  A transcript of the hearing is associated with the 
claims file. 

In the substantive appeal, which was received at the RO in 
October 2006, the appellant asked that her appeal be advanced 
on the docket due to the fact that she was then 70 years of 
age.  Pursuant to the Board's Rules of Practice, a case may 
be advanced on the docket on motion if the case involves 
interpretation of law of general application affecting other 
claims, if the appellant is seriously ill or is under severe 
financial hardship, or if other sufficient cause is shown.  
"Other sufficient cause" includes advanced age of the 
appellant.  "Advanced age" is defined as 75 or more years 
of age.  38 C.F.R. § 20.900(c) (2007).  Since the appellant 
has not reached the age of 75 and has not argued the 
applicability of any of the other criteria for granting a 
motion to advance the case on the docket, the motion must be 
denied.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  
REMAND

In the opinion of the Board, additional development is 
necessary. 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, the notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  VA is not relieved of 
its obligation to provide notice merely because it had in its 
possession some evidence relevant to each element of the 
appellant's claim.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

Here, the RO provided correspondence in November 2005 and 
March 2006 that did not meet the applicable notice criteria.  
No other pre-decisional notices were provided.  
In a May 2007 Board hearing, the appellant stated that VA had 
not obtained all available evidence from the nursing facility 
where her husband was an inpatient prior to his death.  She 
stated that she had seen the file at the facility and the 
volume of documents obtained by VA was too small and did not 
cover the last month of care.  The Board notes that there are 
records from that facility dated in the last month of the 
veteran's life, but to the extent that the appellant argues 
that there are additional records that must be obtained, the 
RO should make additional attempts to obtain all medical 
records pertaining to the veteran from that facility.  
38 U.S.C.A. § 5103A (b).  

Further the appellant stated that multiple medical treatises 
showed that varicose veins are intertwined and associated 
with peripheral vascular disease.  See BVA hearing 
transcript, p. 2.  The appellant did not provide the names, 
authors, or otherwise identify the treatises or any other 
source of the medical conclusion. A request to the appellant 
is necessary to obtain all relevant, competent medical 
evidence.  38 U.S.C.A. § 5103A (d).    

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her 
representative with a notice of the 
requirements for substantiation of a 
claim for service connection for a 
disability that caused the veteran's 
death and for Dependent and Indemnity 
Compensation (DIC) in accordance with the 
criteria discussed above.  

2.  Request from the appellant copies of 
the medical treatises or opinions on the 
relationship between varicose veins and 
peripheral vascular disease that she 
referenced during the Board hearing.  
Associate any documents obtained with the 
claims file.  

3.  Request all medical  records of 
treatment of the veteran at the Martha 
Franks Baptist Retirement Center in 
Laurens, South Carolina from June 2004 to 
September 25, 2005.  Associate any 
records obtained with the claims file. 

4.  Then, readjudicate the claim for 
service connection for the cause of the 
veteran's death and for DIC.  If the 
decision remains adverse to the 
appellant, provide the appellant and her 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



